

PROMISSORY NOTE


ERA HELICOPTERS, LLC PO BOX 13038
FORT LAUDERDALE, FL 33316




$5,933,188.04 Effective Date __________________ Schedule Number 1107339-AFS


1.This Promissory Note (“Note,” also known as “Schedule”) is made between ERA
HELICOPTERS LLC (“Debtor”), and U.S. Bank National Association acting through
its division U.S. Bank Equipment Finance (which, together with its successors
and assigns, shall be called the “Secured Party”). This Note is secured by an
assignment of and security interest in certain Collateral, as defined in an
Aircraft Security Agreement (“Security Agreement”) executed contemporaneously
herewith between Debtor and Secured Party, which Security Agreement is
incorporated by reference herein. Capitalized terms used in this Note which are
not otherwise defined herein shall have the meanings given in the Security
Agreement.


2.For value received, Debtor hereby promises to pay to the order of Secured
Party the principal amount of Five Million Nine Hundred Thirty-Three Thousand
One Hundred Eighty-Eight and 04/100 Dollars ($5,933,188.04) with interest on any
outstanding principal balance at the rate(s) specified herein from the Effective
Date hereof until this Schedule shall have been paid in full in accordance with
the following payment schedule: sixty (60) installments in the amount of
$32,931.18, followed by one (1) installment in the amount of $3,957,317.24 each
plus the entire amount of interest accrued on this Schedule at the time of
payment of each installment. The first payment shall be due January 01, 2016 and
a like payment shall be due on the same day of each succeeding Monthly
thereafter until the entire principal and interest have been paid. At the time
of the final installment hereon, all unpaid principal and interest shall be due
and owing. Each payment shall be applied first to accrued and unpaid interest,
and the balance to the outstanding principal hereof. As a result, such final
installment may be substantially more or substantially less than the
installments specified herein.


3.Debtor shall pay interest on the outstanding principal balance at the
following per annum rate, fixed until the Re-Fix Date: the one-month LIBOR rate
quoted by Secured Party from Reuters Screen LIBOR01 Page or any successor
thereto (which shall be the LIBOR rate in effect two New York banking days prior
to the Re-Fix Date, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation) (the “LIBOR Rate”) plus
125 basis points (the “Spread”). LIBOR currently is 0.17 percent. The term
“Re-fix Date” means the first day of each month. On the date of funding, the
installments due hereunder may, in Secured Party’s sole discretion, be
recalculated based upon the then-current LIBOR Rate, plus the Spread, plus
Secured Party's liquidity issuance cost (currently 56 basis points; which will
be adjusted to a fixed amount at the time of funding). If the initial advance
under this Schedule occurs other than on the Re-Fix Date, the initial one-month
LIBOR rate shall be that one-month LIBOR rate in effect two New York banking
days prior to the date of the initial advance, which rate plus the interest
described above shall be in effect until the next Re-Fix Date. Secured Party’s
internal records of applicable interest rates shall be determinative in the
absence of manifest error. Commencing on each Re-Fix Date, Debtor shall pay
interest on the outstanding principal balance at the then current LIBOR Rate,
with the same maturity (a “Re-Fix Period”), plus the same Spread and liquidity
issuance cost. For determining payment dates, the New York banking day shall be
the standard convention.


4.Secured Party may, from time to time, in its sole discretion, increase or
decrease the amount of unpaid installments to an amount Secured Party deems
necessary to amortize the outstanding principal balance of this Schedule by the
due date of the final installment. Secured Party shall notify Debtor of each
such change in writing. Whether or not the installment amount is increased or
decreased, Debtor understands that, as a result of increases or decreases in the
rate of interest in accordance herewith, the final installment may be
substantially more or substantially less than the installments specified herein,
but in no event shall the rate of interest be higher than that allowed by law.


5.Debtor may prepay this Schedule, in whole or in part, by paying simultaneously
with and in addition to the prepayment of all or part of the principal amount
before final maturity, a prepayment indemnity (''Prepayment Fee'') equal to the
specified percent of the amount prepaid in accordance with the following
schedule: one (1) to twelve (12) months: 3%; thirteen (13) to sixty (60) months:
0%.


If Debtor fails to pay any Prepayment Fee when due, the amount of such
Prepayment Fee shall thereafter bear interest until paid at the Default Rate
(computed on the basis of a 360-day year, actual days elapsed). Any prepayment
of principal shall be accompanied by a payment of interest accrued to date
thereon; and the prepayment shall be applied to the principal installments in
the inverse




--------------------------------------------------------------------------------



order of their maturities. All prepayments shall be in an amount of at least
$100,000 or, if less, the remaining entire principal balance of this Schedule.
Secured Party’s internal records of applicable interest rates shall be
determinative in the absence of manifest error.
Debtor hereby acknowledges that Debtor shall be required to pay the Prepayment
Fee with respect to any portion of the principal balance paid before its
scheduled due date, whether voluntarily, involuntarily, or otherwise, including
without limitation any principal payment made following default, demand for
payment, acceleration, collection proceedings, foreclosure, sale or other
disposition of collateral, bankruptcy or other insolvency proceedings, eminent
domain, condemnation or otherwise. Such Prepayment Fee shall at all times be an
obligation as well as an undertaking by Debtor to Secured Party whether arising
out of a voluntary or mandated prepayment.


6.Interest shall be calculated on the basis of a 360-day year. In no event shall
this Note be enforced in any way which permits Secured Party to collect interest
in excess of the maximum lawful rate. Should interest collected exceed such
rate, Secured Party shall refund such excess interest to the Debtor. In such
event, the Debtor agrees that Secured Party shall not be subject to any
penalties provided by law for contracting for or collecting interest in excess
of the maximum lawful rate.


7.All payments on this Note shall be made in lawful money of the United States
at such address as Secured Party may designate to Debtor in writing from time to
time. If any such payment is made by check and such check is returned to Secured
Party for any reason, including without limitation, insufficient funds in
Debtor's account, then Debtor shall be assessed a fee equal to the lesser of
$30.00 or the maximum permitted by applicable law, in addition to any other late
charge or any other fee which may be applicable.


8.Any notices or demands required to be given herein shall be given to the
parties in writing by facsimile transmission, or by overnight courier or United
States mail (first class, express, certified or otherwise) at the addresses set
forth in the Security Agreement or to such other addresses as the parties may
hereafter substitute by written notice given in the manner prescribed in this
paragraph. If Debtor consists of more than one person, notification of any of
said persons shall be complete notification of all. Notice may be given either
before or reasonably soon after the effective date of each change.


9.Upon the happening of any Event of Default which is not cured within ten (10)
days or at any time thereafter, all liabilities of Debtor shall, at the option
of Secured Party, become immediately due and payable and Secured Party shall
have and may exercise any and all of the rights and remedies granted in the
Security Agreement.


10.As long as this Note is not in default, Debtor will have the option to
substitute a replacement aircraft for the Aircraft securing this Note, provided
that the replacement aircraft is of the same or better value, quality, useful
life and utility as the Aircraft and is acceptable to Secured Party, and Debtor
takes all actions and executes all documents requested by Secured Party, at
Debtor’s expense, necessary to grant Secured Party a first priority perfected
security interest in the replacement aircraft and all engines, avionics, and
related collateral, free and clear of all other liens.


11.The waiver by Secured Party of any default hereunder or of any provisions
hereof shall not discharge any party hereto from liability hereunder and such
waiver shall be limited to the particular Event of Default and shall not operate
as a waiver of any other or subsequent default. No modification of this Note or
waiver of any right of Secured Party hereunder shall be valid unless in writing
and signed by an authorized signatory of Secured Party. No failure on the part
of Secured Party to exercise, or delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right or remedy. The provisions of this
Note and the rights and remedies granted to Secured Party herein shall be in
addition to, and not in limitation of those of any other agreement with Secured
Party or any other evidence of any liability held by Secured Party or under any
applicable law or in equity. The Security Agreement and Note embody the entire
agreement between the parties and supersede all prior agreements and
understandings relating to the same subject matter. The rights and liabilities
of the parties under this Note shall be governed by and construed in accordance
with the internal laws (without regard to the conflict of laws provisions) of
the State of New York, but giving effect to federal laws applicable to national
banks. The Debtor, if more than one, agree to be jointly and severally liable on
this Note, and that the term "Debtor," as used herein, means any one or more of
them. References herein to the “Security Agreement” and the “Note” shall mean
the Security Agreement and Note as each may respectively be amended from time to
time.


12.SECURED PARTY AND DEBTOR EACH IRREVOCABLY WAIVE ALL RIGHTS TO TRIAL BY JURY
IN ANY LITIGATION ARISING FROM OR RELATED TO ANY OF THE FINANCING DOCUMENTS.


13.Each of the Debtors, if more than one, and all other parties who at any time
may be liable hereon in any capacity, hereby jointly and severally waive
diligence, demand, presentment, presentment for payment, protest, notice of
protest and notice of dishonor of this Note, and authorize Secured Party,
without notice, to grant extensions in the time of payment of and reductions in
the rate of interest on any monies owing on this Note. It is hereby certified
and recited that all acts, conditions and things necessary to be done




--------------------------------------------------------------------------------



precedent to and in the issuance of this Note, in order to make it a legal,
valid and binding obligation of Debtor, have happened and have been done and
performed in regular and due form as required by law.


14.Louisiana Foreclosure Proceedings. In the event that Secured Party elects to
commence appropriate Louisiana foreclosure proceedings under this Agreement,
Secured Party may cause the Collateral, or any part or parts thereof, to be
immediately seized wherever found, and sold, whether in term of court or in
vacation, or under ordinary or executory process, in accordance with applicable


Louisiana law, to the highest bidder for cash, with or without appraisement, and
without the necessity of making additional demand or notifying Debtor or placing
Debtor in default, all of which are expressly waived.


For purposes of foreclosure under Louisiana executory process procedures, Debtor
does hereby confess judgment and acknowledge an indebtedness unto and in favor
of Secured Party up to the full amount of the obligations and the liabilities in
principal, with interest, costs, expenses, and other fees and charges, including
reasonable attorneys fees, and any and all sums that Secured Party may advance
during the life of this Agreement for the payment of insurance premiums or taxes
or for the protection and preservation of the Collateral encumbered hereby.


To the extent permissible, Debtor hereby waives all rights of demand, delay,
redemption, stay, notice and appraisal which it now has, or which it may have in
the future under any applicable law.


To the extent any terms hereof are inconsistent with the terms of the Aircraft
Security Agreement, the terms hereof shall prevail. Except as amended hereby,
all other terms and conditions of the Aircraft Security Agreement are unchanged
and remain in full force and effect.


15.Debtor hereby appoints Secured Party as its Attorney-in-Fact to insert in
this Note the Effective Date in accordance with the Equipment Acceptance and
Authorization to Pay Proceeds form executed by Debtor in connection herewith.


16.Secured Party acknowledges that Debtor intends to (or has) entered into an
ISDA Master Agreement, together with the related schedule and confirmations,
with U.S. Bank National Association.




[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Debtor has executed this Note as of this    day of    ,
2015.




ERA HELICOPTERS LLC


By: Era Group, Inc., Member




By:     
Christopher Bradshaw
President & CEO


09/15
 

ADDRESS FOR ALL NOTICES: PO Box 230789
Portland, OR 97281-0789




